DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 5, 9, and 13-15 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 contains allowable subject matter because Kiribayashi, Sibert, Balfour, Mitschele, and Setomoto do not teach the illumination system comprises at least one wirelessly communicating luminaire and/or at least one lamp, wherein the at least one wirelessly communicating luminaire and/or the at least one lamp comprises the wireless access point, wherein the wireless network access point is activated or deactivated by the luminaire and/or the lamp; the group of presence detectors associated with the network access point is configured to transmit detection data wirelessly to the at least one luminaire and/or the at least one lamp; and the at least one luminaire and/or the at least one lamp selectively activates or deactivates the network access point.
Claim 9 contains allowable subject matter because Kiribayashi, Sibert, Balfour, Mitschele, and Setomoto do not teach at least one central entity  communicatively coupled to at least one group of presence detectors and to at least one network access point and  wherein the at least one central entity is configured: to receive detection data of at least one presence detector in the group,  to transmit control data to the at least one network access point, and to selectively activate and deactivate the at 
Claim 13 contains allowable subject matter because Kiribayashi, Sibert, Balfour, Mitschele, and Setomoto do not teach wherein at least one luminaire and/or at least one lamp comprise a wireless network access point: wherein the at least one luminaire and/or the at least one lamp can be activated and deactivated by the luminaire and/or the lamp; wherein: the group of presence detectors  associated with the network access point is configured to transmit detection data wirelessly; the luminaire and/or the lamp is configured to receive the detection data, the luminaire and/or the lamp is configured to detect by  whether a wireless communication device is connected to its respective wireless network access point; and the luminaire and/or the lamp is configured to selectively activate and deactivate the wireless network access point.
Claim 14 contains allowable subject matter because Kiribayashi, Sibert, Balfour, Mitschele, and Setomoto do not teach a luminaire comprising: the at least one presence detector; at least one network access point configured to be activated and deactivated by the luminaire, wherein; the luminaire is wirelessly network-capable, independently of the network access point, and the luminaire is configured to carry out the method as claimed in claim 1.
Claim 15 contains allowable subject matter because Kiribayashi, Sibert, Balfour, Mitschele, and Setomoto do not teach a lamp comprising: the at least one presence detector; at least one network access point configured to be activated and deactivated by the lamp, wherein; the lamp is wirelessly network capable, independently of the network access point, and the lamp is configured to carry out the method as claimed in claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


III.	Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a deactivated network access point is automatically reactivated when the at least one wireless network access point is connected to a wireless communication device and/or when a person is present: and combinations thereof” in lines 15-18.  It is unclear how the phrase “combinations thereof” relates to the earlier limitations of “a deactivated network access point is automatically reactivated when the at least one wireless network access point is connected to a wireless communication device and/or when a person is present”.
The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For purposes of examination, the examiner will treat the following quotation from claim 1 “a deactivated network access point is automatically reactivated when the at least one wireless network access point is connected to a wireless communication device and/or when a person is present: and combinations thereof” as “a deactivated network access point is automatically reactivated when the at least one wireless network access point is connected to a wireless communication device and/or when a person is present”.
	Claims 2-15 are dependent on claim 1 and rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
IV.	Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kiribayashi (US 2009/0310577 A1) in view of Sibert (US RE48,299 E).
	Regarding claim 1 Kiribayashi teaches a method for controlling at least one wireless network access point in a building (see paragraphs [0042] & [0095] and Fig. 2 & Fig. 10, A wireless LAN access point 10 is installed with lighting apparatus 50 and it is possible to turn on/off wireless LAN access point 10.  This reads on a method for controlling at least one wireless network access point in a building), wherein the method comprises: detecting whether a wireless communication device is connected to the at least one wireless network access point and/or whether a person is present using a presence detector (see paragraph [0093] and Fig. 20, Person detection sensor 70 detects the presence of a person and this reads on detecting whether a wireless communication device is connected to the at least one wireless network access point and/or whether a person is present using a presence detector), wherein an illumination system comprises the at least one wireless network point and/or the presence detector (see paragraphs [0042] & [0093] and Fig. 10 & 20, Wireless LAN access point 10 is installed with the lighting apparatus 50 and person detection sensor 70 is installed with the lighting apparatus 50.  This reads on wherein an illumination system comprises the at least one wireless network point and/or the presence detector): wherein: an activated network access point remains activated when the at least one wireless network access point is connected to a wireless communication device and/or when a person is present (see paragraphs [0094] – [0095], It is possible to turn on/off wireless LAN access point 10 according to whether or not the presence of a person has been detected.  Therefore, it is possible to automatically turn on wireless LAN access point 10 when a person is present.  This reads on wherein an activated network access point remains activated when the at least one wireless network access point is connected to a wireless communication device and/or when a person is present): a network access point is automatically deactivated when the at least one wireless network access point is not connected to a wireless communication device and/or when a person is not present (see paragraphs [0094] – [0095], It is possible to turn on/off wireless LAN access point 10 according to whether or not the presence of a person has been detected.  Therefore, it is possible to automatically turn on wireless LAN access point 10 when a person is present.  This reads on a network access point is automatically deactivated when the at least one wireless network access point is not connected to a wireless communication device and/or when a person is not present): a deactivated network access point is automatically reactivated when the at least one wireless network access point is connected to a wireless communication device and/or when a person is present (see paragraphs [0093] – [0095], It is possible to turn on/off wireless LAN access point 10 according to whether or not the presence of a person has been detected.  Therefore, it is possible to automatically turn on wireless LAN access point 10 when a person is present.  This reads on a deactivated network access point is automatically reactivated when the at least one wireless network access point is connected to a wireless communication device and/or when a person is present).
	Kiribayashi does not specifically teach using a group of presence detectors.
Sibert teaches using a group of presence detectors (see col. 17, lines 21-30 & 46-49 & 54-55 and col. 18, lines 16-20 & lines 46-50, multiple illuminators incorporating sensors to detect presence in a single space reads on using a group of presence detectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the presence detector in Kiribayashi adapt to include using a group of presence detectors because it can allow for a coordination of occupancy detection thereby achieving more accurate results than would be possible with a single sensor (see Sibert, col. 18, lines 46-49).
	Regarding claim 2 Kiribayashi teaches wherein the at least one network access point is situated in a room of the building (see paragraphs [0042] – [0044] and Fig. 2 & Fig. 10, the lighting apparatus is installed in a room and the access point is installed with the lighting apparatus) and is activated when a person is detected in this room (see paragraph [0095], It is possible to turn on/off wireless LAN access point 10 according to whether or not the presence of a person has been detected.  Therefore, it is possible to automatically turn on wireless LAN access point 10 when a person is present.  This reads on wherein the at least one network access point is activated when a person is detected in the room).
	Regarding claim 6 Kiribayashi teaches an illumination system comprising: a presence detector configured to detect the presence of a person; and at least one wireless network access point associated with the presence detector; wherein the illumination system is configured to carry out the method as claimed in claim 1 (see paragraphs [0093] – [0095] and Fig. 20, The presence detector detects the presence of a person and notifies the detection signal to the wireless LAN, wherein the it is possible to turn on/off wireless LAN access point according to whether or not the presence of a person has been detected.  This reads on an illumination system comprising: a presence detector configured to detect the presence of a person; and at least one wireless network access point associated with the presence detector; wherein the illumination system is configured to carry out the method as claimed in claim 1).
	Regarding claim 7 Kiribayashi teaches wherein the at least one network access point and at least a portion of the group of presence detectors are situated in a same room of a building (see paragraphs [0042] – [0044] & [0093] and Fig. 2 & Fig. 10 & Fig. 20, the lighting apparatus is installed in a room and the access point and presence detector are installed with the lighting apparatus).
	Regarding claim 11 Kiribayashi teaches a luminaire and/or a lamp; wherein at least presence detector is integrated into the luminaire and/or the lamp (see paragraph [0093] and Fig. 20).
	Regarding claim 12 Kiribayashi teaches a luminaire and/or a lamp; wherein at least one network access point is integrated into the luminaire and/or the lamp (see paragraphs [0042] & [0064] and Fig. 10).


	Regarding claim 3 Kiribayashi and Sibert teach the method as claimed in claim 1 including wherein the at least one network access point is situated in a room of the building (see Kiribayashi, paragraph [0042] and Fig. 3) is activated when a person is detected in the room (see Kiribayashi, paragraphs [0093] – [0095]) and except for being activated when a person approaches an entrance to the room from the outside of the room.
	Balfour teaches a lighting system being activated when a person approaches an entrance to the room from the outside of the room (see col. 1, lines 46-54, The entrance actuated lighting activation system is used to automatically switch area lighting systems in a room.  This reads on a lighting system being activated when a person approaches an entrance to the room from the outside of the room).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Sibert and Balfour combination adapt to include the at least one network access point is situated in a room of the building being activated when a person approaches an entrance to the room from the outside of the room because the presence detectors in the Kiribayashi and Sibert combination can be used to detect presence at the entrance of a room as described in Balfour and it would allow for access point to activated upon the initial entrance of a room (see Kiribayashi, paragraph [0095] and Balfour, col. 1, lines 56-58).
Regarding claim 8 Kiribayashi and Sibert teach the method as claimed in claim 6 including wherein a plurality of presence detectors (see Sibert, col. 17, lines 54-57 and col. 18, lines 46-49), the at least one associated network access point (see Kiribayashi, paragraph [0042] and Fig. 2) and a portion of the presence detectors (see Sibert, col. 17, lines 54-57 and col. 18, lines 46-49) are situated in the same and except for another portion of the presence detectors is situated in an entrance area to the room.
Balfour teaches detecting presence at an entrance area of a room (see col. 1, lines 46-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the portion of the presence detectors in the Kiribayashi and Sibert combination adapt to include another portion of the presence detectors is situated in an entrance area to the room because the presence detectors in the Kiribayashi and Sibert can be arranged to detect presence at the entrance area to the room it would allow for access point to activated upon the initial entrance of a room (see Kiribayashi, paragraph [0095] and Balfour, col. 1, lines 56-58).

VI.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kiribayashi (US 2009/0310577 A1) in view of Sibert (US RE48,299 E) and Balfour (US 6,097,209) and Setomoto (US 2017/0265280A1).
Regarding claim 4 Kiribayashi and Sibert teach the method as claimed in claim 1 including activating or deactivating the at least one network access point based on received detection data (see Kiribayashi, paragraph [0093] & [0095], the person detector sensor detects the presence of a person, when the presence of a person is detected, the detector sensor notifies the wireless LAN access point, it is possible to turn on/off the wireless LAN access point based on the notification from the detector.  This reads on activating or deactivating the at least one network access point based on received detection data) and except for wherein the group of presence detectors transmits detection data to a central entity and the central entity activates and deactivates.
Setomoto teaches sensors (see paragraphs [0034] – [0035]) that transmit detection data to a central entity (controller) and the central entity activates and deactivates (see paragraphs [0036] – [0037] and Fig. 1, The lighting controller controls, for example, turning on or off the plurality of luminaires on the basis of information regarding the presence or absence of a person in an area from the detector.  This reads on sensors that transmit detection data to a central entity and the central entity activates and deactivates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the activating or deactivating the at least one network access point based on received detection data in the Kiribayashi and Sibert combination adapt to include wherein the group of presence detectors transmits detection data to a central entity and the central entity activates and deactivates because it would allow for a more user friendly approach to controlling the access point installed in a large office or building (see Setomoto, paragraph [0005]).

VII.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiribayashi (US 2009/0310577 A1) in view of Sibert (US RE48,299 E) and Balfour (US 6,097,209) and Mitschele (US 2010/0117820 A1).
	Regarding claim 10 Kiribayashi and Sibert teach the illumination system as claimed in claim 6 except for wherein the group of presence detectors and the at least one network access point are integrated into a peer-to-peer network.
	Mitschele teaches a group of presence detectors and the at least one network access point are integrated into a peer-to-peer network (see paragraph [0019], sensors can communicate with each other via a mesh network and then to an access point and this reads on group of presence detectors and the at least one network access point are integrated into a peer-to-peer network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Kiribayashi and Sibert combination adapt to include wherein the group of presence detectors and the at least one network access point are integrated into a peer-to-
Claim Objections
VIII.	Claim 15 is objected to because of the following informalities:  Claim 15 recites “the lamp is configured to carry out the method as claimed in 1” in lines 8-9.  This should be changed to – the lamp is configured to carry out the method as claimed in claim 1. –
Appropriate correction is required.

Conclusion
IX.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mans et al. Pub. No.: US 2015/0334809 A1 discloses lighting control system including a method for controlling a light using sensor devices (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
June 4, 2021